Citation Nr: 0407525	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for 
epididymal cyst with frequent urination, discharge and 
burning.  

2.  Entitlement to an initial compensable rating for the 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from September 4, 1990 to 
November 10, 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The RO granted service connection for epididymal 
cyst and for tinea versicolor.  Initial noncompensable 
ratings were assigned effective November 11, 2001.  The RO 
also granted service connection for bilateral tinnitus and 
for right palm shrapnel condition.  Initial 10 percent 
ratings were assigned for these disabilities.  

The RO also denied entitlement to service connection for back 
pain, a left knee disability, amblyopia/hypermetropia, 
hypercholesterolemia, bruxism/ruptured teeth, neck pain, left 
wrist carpal tunnel syndrome, migraine headaches, a left hand 
injury, holosystolic ejection  murmur/heart problem, 
laceration of the right index finger, a back cyst, 
hemorrhoids, temporal mandibular joint syndrome, hearing loss 
to include ear damage, equilibrium problem, feet problems, 
bilateral ankle problems, and dysphagia.  

In his January 2003 Notice of Disagreement (NOD), the veteran 
disagreed with the RO's November 2002 decision on the 
following issues:  The denial of service connection for a 
left knee disability, hypercholesterolemia, ear damage and 
equilibrium problems, neck pain/migraines, and a left wrist 
disability.  In addition, the veteran disagreed with the 
initial noncompensable rating assigned for the service-
connected epididymitis to include groin pain orchialgia, 
testicular cyst, prostatitis and frequent urination; as well 
the for the initial noncompensable rating assigned for the 
service-connected tinea versicolor.  

In June 2003, the RO issued a Statement of the Case (SOC) 
which addressed the issues on appeal as indicated on the 
veteran's NOD, as noted herein above.  

Then, on the veteran's June 2003 Substantive Appeal, VA Form 
9, the veteran indicated that he read the SOC and that he was 
only appealing the issues of entitlement to initial 
compensable rating for the epididymal cyst with frequent 
urination, discharge and burning, and an initial compensable 
rating for tinea versicolor.  Accordingly, the Board has 
construed the issues on appeal as limited to those reported 
on the title page.

However, on the July 2003 VA Form 8, Certification of Appeal, 
the RO listed all of the issues addressed in the June 2003 
SOC.  The veteran's representative at the Board has also 
listed all of the issues addressed in the SOC.  The Board is 
therefore referring this matter to the RO for clarification 
and any further indicated action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

In February 2002 the RO provided the appellant with a 
development letter consistent with the notice requirements of 
the VCAA on the issue on appeal, as clarified by Quartuccio, 
supra.  

The veteran was last examined as to the disabling 
manifestations of the disabilities at issue in September 
2002.  In particular, contemporaneous, comprehensive 
examinations as to both disabilities would materially assist 
in the adjudication of the claimant's appeal, and are 
mandated by the VCAA of 2000.
With regard to the issue of entitlement to a compensable 
rating for the service-connected tinea versicolor, the Board 
notes that the regulations pertaining to the rating criteria 
for skin disabilities was amended during the pendency of this 
appeal.  
Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  The CAVC has stated that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In order to preclude prejudice to the veteran's claim the RO 
should consider the new rating criteria for evaluating skin 
disorders in connection with the veteran's claim for an 
initial compensable rating for the service-connected tinea 
versicolor prior to further appellate consideration.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993)

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
epididymal cyst and for the tinea 
versicolor since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special dermatological and genitourinary 
examinations of the veteran including on 
a fee basis if necessary for the purpose 
of ascertaining the current nature, 
extent and severity of the service-
connected tinea versicolor and epididymal 
cyst disability respectively.

The claims file, copies of 38 C.F.R. 
§§ 4.115b (2003), 4.118 (2002) and 4.118 
(2003),the previous and amended criteria 
for rating skin disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the 
pertinent examiner prior and pursuant to 
conduction and completion of the 
examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

It is requested that each appropriate 
examiner address the provided rating 
criteria in assessing the nature and 
extent of severity of the epididymal cyst 
and tinea versicolor:

Any opinions expressed by the examiner 
mist be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to an initial compensable 
rating for the epididymal cyst and for 
tinea versicolor.  In so doing, the VBA 
AMC should document its consideration of 
the applicability of 38 C.F.R. 
§§ 3.321(b)(1) (2003), and the assignment 
of "staged" ratings per Fenderson v. 
West, 12 Vet. App. 119 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for initial increased evaluations, 
and may result in their denials.  38 C.F.R. § 3.655 (2003); 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


